Exhibit 99.1 SB PARTNERS (a New York limited partnership) PRO FORMA BALANCE SHEET As of June 30, 2015 (Unaudited) As Pro Forma Pro Forma originally Adjustments Balance reported (See Note 2) Sheet Assets: Investments - Real estate, at cost Land $ 470,000 $ - $ 470,000 Buildings, furnishings and improvements 4,973,553 - 4,973,553 Less - accumulated depreciation ) - ) 3,749,133 - 3,749,133 Real estate held for sale 12,026,246 ) - Investment in Sentinel Omaha, LLC net of reserve for fair value of $9,032,963 - - - 15,775,379 ) 3,749,133 Other Assets - Cash and cash equivalents 905,988 200,000 1,105,988 Cash in escrow 500,218 - 500,218 Other 63,928 - 63,928 Other asset in discontinued operations 3,400 ) - Total assets $ 17,248,913 $ ) $ 5,419,267 Liabilities: Unsecured loan payable $ 9,828,751 $ ) $ 5,986,889 Mortgage note in discontinued operations 10,000,000 ) - Accounts payable 282,657 23,296 305,953 Tenant security deposits 94,419 - 94,419 Accrued expenses 3,062,499 ) 1,735,138 Other liabilities in discontinued operations 25,000 ) - Total liabilities 23,293,326 ) 8,122,399 Partners' Capital: Limited partner - 7,753 units ) 3,340,850 ) General partner - 1 unit ) 431 ) Total partners' capital ) 3,341,281 ) Total liabilities and partners' capital $ 17,248,913 $ ) $ 5,419,267 See notes to pro forma consolidated financial statements 2 SB PARTNERS (a New York limited partnership) PRO FORMA STATEMENT OF OPERATIONS For the Six Months Ended June 30, 2015 (Unaudited) As Pro Forma Pro Forma originally Adjustments Income reported (See Note 2) Statement Revenues: Rental income $ 320,432 $ - $ 320,432 Other rental income 175,872 - 175,872 Interest on short-term investments and other 670 - 670 Total revenues 496,974 - 496,974 Expenses: Real estate operating expenses 156,895 - 156,895 Interest on unsecured loan payable 250,404 ) 99,571 Depreciation and amortization 74,282 - 74,282 Real estate taxes 62,724 - 62,724 Management fees 441,761 - 441,761 Other 73,923 - 73,923 Total expenses 1,059,989 ) 909,156 Loss from operations ) 150,833 ) Equity in net income of investment 2,283,409 - 2,283,409 Reserve for value of investment ) - ) Loss from continuing operations ) 150,833 ) Income from discontinued operations 293,895 ) - Net loss ) ) ) Loss allocated to general partner ) ) ) Loss allocated to limited partners $ ) $ ) $ ) Earnings per unit of limited partnership interest (basic and diluted): Continuing operations $ ) $ 19.45 $ ) Discontinued operations $ 37.91 $ ) $ - Net Loss per unit of Limited Partnership Interest $ ) $ ) $ ) Weighted Average Number of Units of Limited Partnership Interest Outstanding 7,753 7,753 7,753 See notes to pro forma consolidated financial statements 3 SB PARTNERS (a New York limited partnership) PRO FORMA STATEMENT OF OPERATIONS For the Year Ended December 31, 2014 (Unaudited) As Pro Forma Pro Forma originally Adjustments Income reported (See Note 2) Statement Revenues: Rental income $ 629,951 $ - $ 629,951 Other rental income 456,391 - 456,391 Interest on short-term investments and other 961 - 961 Total revenues 1,087,303 - 1,087,303 Expenses: Real estate operating expenses 334,195 - 334,195 Interest on mortgage note and unsecured loan payable 508,197 ) 204,030 Depreciation and amortization 167,120 - 167,120 Real estate taxes 130,661 - 130,661 Management fees 869,228 - 869,228 Other 160,464 - 160,464 Total expenses 2,169,865 ) 1,865,698 Loss from operations ) 304,167 ) Equity in net income of investment 5,080,602 - 5,080,602 Reserve for value of investment ) - ) Loss from continuing operations ) 304,167 ) Income from discontinued operations 207,283 ) 0 Net (loss) income ) 96,884 ) (Loss) income allocated to general partner ) 12 ) (Loss) income allocated to limited partners $ ) $ 96,872 $ ) Earnings per unit of limited partnership interest (basic and diluted): Continuing operations $ ) $ 39.23 $ ) Discontinued operations $ 26.74 $ ) $ - Net (loss) per unit of Limited Partnership Interest $ ) $ 12.50 $ ) Weighted Average Number of Units of Limited Partnership Interest Outstanding 7,753 7,753 7,753 See notes to pro forma consolidated financial statements 4 SB PARTNERS (a New York limited partnership) NOTES TO PRO FORMA CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (1)Accounting and Financial Reporting The consolidated financial statements included herein are unaudited; however, the information reflects all adjustments (consisting solely of normal recurring adjustments) that are, in the opinion of management, necessary to a fair presentation of the financial position and results of operations for the year presented. Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to such rules and regulations, although the Registrant believes that the disclosures are adequate to make the information presented not misleading. It is suggested that these financial statements be read in conjunction with the financial statements and the notes thereto included in the Registrant's latest annual report on Form 10-K, filed April 24, 2015 and Form 10-Q filed August 14, 2015. (2)Pro Forma Adjustments The consolidated balance sheet as of the last filing date, June 30, 2015, has been restated to reflect the sale of Lino Lakes and the satisfaction of the secured mortgage note payable, as if the transaction had occurred on such date. Accordingly, the assets and liabilities of Lino Lakes have been removed from the historical balance sheet to reflect the sale of the property. Assets removed included real estate held for sale of $12,026,246 and other assets in discontinued operations totaling $3,400. Liabilities removed include mortgage note in discontinued operations totaling $10,000,000 and the security deposit held for the sole tenant of $25,000. In addition, that portion of the unsecured loan payable and accrued expenses has been removed reflecting the partial pay down of the unsecured loan payable and the satisfaction of the accrued interest related to the unsecured loan payable. In addition, the balance of cash has been increased by $200,000 to reflect the proceeds from the sale of Lino Lakes retained. The accompanying pro forma consolidated statement of operations for the six months ended June 30, 2015 has been adjusted to reflect the results of operations of the Registrant as if the sale of Lino Lakes and satisfaction of the secured mortgage note of Lino Lakes as well as the partial pay down of the unsecured loan payable had been consummated at the beginning of the period. The income from discontinuing operations of Lino Lakes has been removed from the consolidated statement of operations for the six months ended June 30, 2015. In accordance with the rules and regulations regarding the filing of Form 8-K, no gain from the sale of the investment in real estate property is reflected in the pro forma statement of operations. The accompanying pro forma consolidated statement of operations for the year ended December 31, 2014 has been adjusted to reflect the results of operations of the Registrant as if the sale of Lino Lakes and satisfaction of the secured mortgage note of Lino Lakes as well as the partial pay down of the unsecured loan payable had been consummated at the beginning of the period. The income from discontinuing operations of Lino Lakes has been removed from the consolidated statement of operations for the year ended December 31, 2014. In accordance with the rules and regulations regarding the filing of Form 8-K, no gain from the sale of the investment in real estate property is reflected in the pro forma statement of operations.
